Rodriguez v Columbia Pictures Indus., Inc. (2017 NY Slip Op 08613)





Rodriguez v Columbia Pictures Indus., Inc.


2017 NY Slip Op 08613


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5164 158806/12

[*1]Ryan Rodriguez, et al., Plaintiffs-Respondents,
vColumbia Pictures Industries, Inc., Defendant-Appellant, Toys R Us-Delaware Inc., etc., et al., Defendants.


Strongin Rothman & Abrams, LLP, New York (Lena Davydan and Howard F. Strongin of counsel), for appellant.
Purcell & Ingrao, P.C., Mineola (George F. Sacco of counsel), for respondents.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about July 26, 2016, which, insofar as appealed from, denied defendant Columbia Pictures Industries, Inc.'s motion for summary judgment dismissing the common-law negligence and Labor Law § 200 claims as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff Ryan Rodriguez was injured while working on the set of a movie for which defendant was the production company. Defendant demonstrated prima facie that it is entitled to benefit, as plaintiff's "special employer," from the exclusive remedy doctrine of the Workers' Compensation Law (see Workers' Compensation Law § 11; Fung v Japan Airlines Co., Ltd., 9 NY3d 351, 358-359 [2007]).
In opposition, plaintiff failed to raise an issue of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK